Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The instant application discloses a communication terminal to determine a paging cycle based on a selected extended discontinuous reception cycle.  Suzuki (USPub: 2008/0192703) discloses a communication terminal to determine a first paging cycle based on a selected extended discontinuous reception cycle (para. 17, lines 4-6).  Han et al. (US Pub: 2013/0165101) discloses wherein the discontinuous reception cycle is longer than a system frame cycle (para. 7, lines 7-8). Kim (USPub: 2013/0210467) discloses wherein the second paging cycle is shorter than the system frame cycle (para. 36, lines 4-6).  However, the prior arts do not explicitly disclose wherein the circuitry in the terminal is further configured to control reception of a paging message based on a second paging cycle, wherein the second paging cycle is determined based on a first discontinuous reception cycle, and the second paging cycle is determined based on a second discontinuous reception cycle when the extension parameter is not included in the first control information.  Consequently, the independent (and dependent) claims, read in light of the specification are allowable over the state of the art. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556.  The examiner can normally be reached on M-R: 8 am - 6 pm (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419